Exhibit NEWS RELEASE OLYMPUS MANAGEMENT EXERCISE OF OPTIONS NETS CDN$2.3 MILLION Toronto, December 15, 2009 – Olympus Pacific Minerals Inc. (TSX: OYM, OTCBB: OLYMF, and Frankfurt: OP6) (the "Company" or "Olympus") Mr. David Seton, Chairman, and Chief Executive Officer of Olympus, is pleased to report that Company officers have agreed to exercise 18,982,248 options in the Company for net proceeds of Cdn$2.3 M to Olympus’ account. The capital infusion from the transaction will assist the Company to purchase the necessary equipment to maintain the fourth quarter 2010 commissioning schedule of its second gold processing plant at Phuoc Son in central Vietnam. Completion of the new facility at the Company’s second operating mine is expected to see the company producing at an annualized rate of 80,000 oz by the end of the fourth quarter 2010. Management option holders sold 9,491,124shares to enable 18,982,248 options to be exercised.Mr. Seton said, " Management’s intention to hold the remaining shares increasing their ownership in Olympus reflects the confidence they haveregarding the direction taken by the Company." Olympus is positioned to further expand gold production in Vietnam from its core properties. The Company is currently producing at an annualized rate of 40,000 oz. OLYMPUS PACIFIC MINERALS INC. David A.
